 



Exhibit 10.26
SIXTH AMENDMENT OF
LOAN AGREEMENT
     THIS SIXTH AMENDMENT OF LOAN AGREEMENT (“Amendment”) is made this 7th day
of November, 2006 by Summit Hotel Properties, LLC, a South Dakota limited
liability company (“Borrower”) and First National Bank of Omaha, a national
banking association (“Bank”) and amends that certain Loan Agreement dated
July 20, 2004 between Borrower and Bank (“Loan Agreement”).
     WHEREAS, pursuant to the Loan Agreement and the other Loan Documents, Bank
extended to Borrower a Line of Credit in the maximum principal amount of
$18,000,000.00 more fully described in the Loan Agreement;
     WHEREAS, The Summit Group, Inc. issued its Guaranty dated of even date with
the Loan Agreement (“Guaranty”) in support of the Line of Credit and Borrower’s
obligations under the Loan Agreement and other Loan Documents, with such
Guaranty secured by the Collateral defined in that certain Pledge Agreement
dated of even date with the Loan Agreement (“Pledge Agreement”) executed by The
Summit Group, Inc. in favor of Bank;
     WHEREAS, pursuant to that certain First Amendment of Loan Agreement dated
October 1, 2004 and under the terms and conditions thereof, Borrower requested
and Bank advanced the Boise Acquisition Advance;
     WHEREAS, under the terms of that certain Second Amendment of Loan Agreement
dated June of 2005 and under the terms and conditions thereof, the maximum
principal amount available under the Line of Credit was increased to
$25,000,000.00, and Borrower was permitted to use Advances to construct
improvements to Property acquired by Borrower;
     WHEREAS, under the terms of that certain Third Amendment of Loan Agreement
dated August 24, 2005, the Termination Date was extended to June 24, 2007; and
     WHEREAS, under the terms of that certain Fourth Amendment of Loan Agreement
dated March 1, 2006, the maximum principal amount available under the Line of
Credit was increased to $30,000,000.00, West Bank became a participant in the
Line of Credit and the Loan Agreement was otherwise amended as provided for
therein; and
     WHEREAS, under the terms of that certain Fifth Amendment of Loan Agreement
dated April 12, 2006, the Line of Credit was permitted to be used to support the
issuance, for the account of Borrower, of letters of credit;
     WHEREAS, under the terms of this Amendment, Borrower has requested and Bank
has agreed to extend the Termination Date, to decrease the interest rate
applicable to the Line of Credit as provided for below, to release the Guaranty
and to otherwise amend the Loan Agreement as provided for below.
     NOW, THEREFORE, in consideration of the amendments to the Loan Agreement
provided for below, the mutual covenants herein and other good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
parties agree to amend the Loan Agreement as follows:

 



--------------------------------------------------------------------------------



 



     1. Capitalized terms used herein shall have the meaning given to such terms
in the Loan Agreement, unless specifically defined herein.
     2. Section 1.1 of the Loan Agreement is hereby amended by deleting the
reference to June 24, 2007 as the Termination Date and inserting in lieu thereof
June 24, 2008. Any other reference in the Loan Agreement and the other Loan
Documents to the Termination Date shall be amended consistent with the
foregoing.
     3. Section 1.6 of the Loan Agreement entitled “Interest” is hereby deleted
in its entirety and the following is inserted in lieu thereof:
     1.6. Interest. The principal balance of each Acquisition Advance shall bear
interest at a variable per annum rate equal to three quarters of one percent
(3/4%) below the National Base Rate. The principal balance of each Equity
Advance shall bear interest at a variable per annum rate equal to one half of
one percent (1/2%) below the National Base Rate. The principal balance of each
Working Capital Advance shall bear interest at a variable per annum rate equal
to one half of one percent (1/2%) below the National Base Rate. Interest on
Advances shall be payable monthly, in arrears. Accrued interest shall also be
payable at maturity, whether by acceleration or otherwise. Interest shall be
calculated on the number of days outstanding based upon a year consisting of
three hundred and sixty (360) days. The principal balance of the Advances shall
bear interest after default or maturity at a variable per annum rate of four
percent (4%) in excess of the National Base Rate, but not to exceed the maximum
rate allowed by law. National Base Rate means the per annum rate of interest
announced by Lender from time to time as its prime rate of interest, which when
used to compute the rate of interest hereunder shall change as of the day
immediately following the date of any change in said National Base Rate. No
representation is made that the National Base Rate is the best, lowest or a
favored rate of interest.
To the extent necessary or applicable, the other Loan Documents are hereby
amended consistent with the foregoing.
     4. Section 7.2(c) of the Loan Agreement is hereby deleted in its entirety.
     5. Section 4.2 of the Loan Agreement is hereby amended by adding a new
subsection (h) to Section 4.2 of the Loan Agreement as follows:
     “(h) Company shall provide Lender with a copy of any Appraisal Report of
the Property acquired with an Equity Advance within ten (10) days after
Borrower’s receipt of such report.”
     6. Effective on the date of this Amendment, Bank hereby agrees to release
the Guaranty and the Collateral securing the Guaranty under the Pledge Agreement
and the Guaranty and Pledge Agreement shall be of no further force or effect.
     7. Except as modified and amended herein, all other terms, provisions,
conditions and obligations imposed under the terms of the Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and affirmed by Borrower. To the extent necessary, the other Loan
Documents are hereby amended to be consistent with the terms of this Amendment.

2



--------------------------------------------------------------------------------



 



     8. Borrower certifies and reaffirms by its execution hereof that the
representations and warranties set forth in the Loan Agreement and the other
Loan Documents are true as of this date, and that no Event of Default under the
Loan Agreement or any other Loan Document, and no event which, with the giving
of notices or passage of time or both, would become such an Event of Default,
has occurred as of execution hereof.
[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
on the date first written above.

                  FIRST NATIONAL BANK OF OMAHA    
 
                /s/ Marc. T. Wisdom              
 
  By:   Marc T. Wisdom    
 
  Title:   Second Vice President    
 
                SUMMIT HOTEL PROPERTIES, LLC,
a South Dakota limited liability company,
by its Company Manager,
THE SUMMIT GROUP, INC.    
 
           
 
  By:   /s/ Kerry W. Boekelheide
 
Kerry W. Boekelheide,    
 
      President    

4